Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments submitted by the applicant on December 2, 2020.
Claims 1 and 2 are amended and are hereby entered.
Claims 3-18 are original.
Claims 19 and 20 are new.
Claim 21 is canceled.
Claims 1-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Attorney Elizabeth Richter (Reg. No. 35,103) on January 11, 2021. 
The application has been amended as follows:
A non-transitory computer-readable medium having a stored computer program for installation on a computer unit of a self-traveling robot, wherein the computer program 
Claim 18: (Currently Amended) A non-transitory computer-readable medium having a stored computer program for installation on a computer unit of a self-traveling robot, wherein the computer program 
Claim 21: (Canceled).

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Wallach (U.S. Patent No. 6374155) discloses an autonomous mobile robot system that can generate an environment map for the robot by measuring data within the environment and estimating a position of the robot in the environment. Wallach discloses that the robot can travel through its environment with the environment map and its known position. Angle (U.S. Pub. No. 20180071918) teaches transmitting an environment map that is not currently needed for navigation of the robot from the robot to an external memory unit. Hickman (U.S. Patent No. 8380349) discloses identifying a currently unused map as a map not needed for navigation of the robot based on a current 
None of the prior art of record, either individually or in combination, teaches or suggests as a whole a method for operating a self-traveling robot, comprising: generating an environment map of an environment of the robot based on measuring data recorded within the environment, estimating a position of the robot within the environment, traveling with the robot within the environment based on the environment map and its known position, identifying a currently unused environment map as an unused map, therefore detecting by a navigation and self-localization device of the robot an environment map, which is currently not needed for navigation of the robot, based on accessing activities to the unused environment map, transmitting the environment map that is not currently needed for navigation of the robot from the robot to an external memory unit, and retrieving the environment map that was transmitted to and is stored in the external memory unit by the robot on demand, when the robot enters a section of the environment that is related to an environment map stored in the external memory unit, 2wherein during transit into another portion of the environment, which is related to a different environment map, a currently active environment map, which is currently stored in the local memory of the robot, is shifted from the local memory of the robot into the external memory unit and a new, currently needed environment map is transferred into the local memory of the robot. Nor do they teach, a method for operating a self-traveling robot, 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF A BURKE/             Supervisory Patent Examiner, Art Unit 3664